  

reas Eee] GRE,
eee Beets

IN THE UNITED STATES DISTRICT COURT DEC 03 2019
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION Piseaings

UNITED STATES OF AMERICA, CR 19-113-BLG-SPW

Plaintiff,

ORDER DENYING
VS. DEFENDANT’S MOTION
| TO SUPPRESS

JOSE ANTONIO ESCOBEDO,

Defendant.

 

 

The Government charges Defendant Jose Antonio Escobedo with conspiracy
to possess with intent to distribute methamphetamine and possession with intent to
distribute methamphetamine. (Doc. 7.) Before the Court is Escobedo’s motion to
suppress evidence. (Doc. 21.) The Government filed a response (Doc. 23), to which
Escobedo filed a reply (Doc. 27). The Court held a hearing on the motion on
November 8, 2019. For the following reasons, the Court denies Escobedo’s motion
to suppress.

| Background

The Southwest Border Transaction Record Analysis Center (TRAC) is a

web-accessible database law enforcement uses to monitor person-to-person money

transfers concentrated in southwest border-states and Mexico. (Doc. 23 at 3.) It is
1
available online at www.sbtrac.com, but only law enforcement officers with a login
and password may access it. (Doc. 27 at 2.)

In 2014, Western Union—a prominent person-to-person money transfer
corporation—and the Arizona Attorney General entered into an agreement to create
TRAC. (Doc. 23 at 3.) Western Union agreed to provide the Government with
transaction data for all money transfers of $500 or more that are sent or received in
California, Arizona, New Mexico, Texas, and Mexico. Since that time, several other
money transfer services, like RIA Financial, have also agreed to provide the
Government with the same data. The TRAC system now provides law enforcement
with the information an individual supplies a third-party money transfer service to
execute a money transfer, including the individual’s name, address, date of birth,
and other identifying information; the transaction date and amount; the location the
funds were sent to; and the name of the transfer recipient. Law enforcement uses .
TRAC to investigate money laundering related to human trafficking, human
smuggling, narcotics trafficking, and terrorism. Officers can search the database for
transactions originating from particular cities over certain timeframes.

Sometime before August 2019, Border Patrol Agent Matt Henderson, who
was assigned to the FBI Big Sky Transactional Organized Crime West Task Force
(TFO Henderson), was monitoring TRAC for suspicious person-to-person

transactions. (Doc. 23 at 2, 4.) He entered search criteria for recent money transfers
sent from Billings, Montana. (/d.) TRAC returned Escobedo’s name in a series of
money transfers sent to McAllen, Texas—a border city known for importing
methamphetamine. TFO Henderson noted the frequency and amount sent were
suspicious. He passed this information to Detective Tanner Buechler of the Eastern
Montana High Intensity Drug Task Force. (Id. at 4.)

An investigation into Escobedo’s criminal history showed he had been
convicted for drug-related crimes in Texas. Therefore, Detective Beuchler began
suspecting Escobedo was wiring money to McAllen in exchange for drugs sent
through the mail. He identified Escobedo’s physical address in Billings and
contacted USPS Inspector Mike Smith. Inspector Smith discovered Escobedo had.
received several packages from McAllen, one of which was in USPS’s possession
and was scheduled to be delivered on August 12, 2019. (d.) Investigators
conducted a K9 sniff on the package, and the K9 alerted to the presence of narcotics.
Inspector Smith obtained a search warrant based on this information and located
254.9 grams of a crystal substance later confirmed to be methamphetamine.
Investigators replaced some of the substance with rock salt and prepared to conduct
a controlled delivery. (/d.)

Detective Buechler obtained an anticipatory search warrant for Escobedo’s

home. (/d.) On August 13, 2019, task force officers conducted a controlled delivery.
(Id.) Escobedo retrieved the package and entered his home, after which officers
executed the search warrant. (/d.)

On August 29, 2019, law enforcement served Custom Summonses on Western
Union and RIA Financial—both services Escobedo had used to transfer money. (Jd.
at 5.) TFO Michael Robinson received the records on September 10, 2019. The
records showed Escobedo sent money six times to McAllen, Texas, from May 7,
2019, to July 6, 2019. Ud.)

II. Discussion

Escobedo argues law enforcement improperly gathered the information about
his money transfers. He argues he had an expectation of privacy in the information
and law enforcement received it in violation of his rights under the Fourth
Amendment. Therefore, evidence gathered as a result of examining data from the
TRAC system must be suppressed.

Escobedo is incorrect; he did not have an expectation of privacy in the
information. Western Union and RIA Financial—third parties—gave information
about Escobedo’s transactions to law enforcement. Escobedo lost any expectation
of privacy he had in the information when he turned it over to the third parties.
Moreover, it was non-content information—that is, the information did not contain

the contents of a conversation or communication.
In United States v. Miller, 425 U.S. 435 (1976), after a fire broke out in
Miller’s warehouse, authorities discovered an underground distilling operation. Id.
at 437. ATF agents then presented grand jury subpoenas to two banks Miller held
accounts with and asked the banks to produce “all records of accounts, i.e., savings
checking, loan or otherwise,” in Miller’s name. Jd. The banks complied, but Miller
moved to suppress the records as illegally seized. Id. at 439. The Supreme Court
held Miller’s bank records contained information he had voluntarily disclosed to the
banks and their employees “in the ordinary course of business.” Jd. at 442.
Therefore, Miller had no expectation of privacy in the records because “[w]hat a
person knowingly exposes to the public ... is not a subject of Fourth Amendment
protection.” Jd. (quoting Katz v. United States, 389 U.S. 347, 351 (1967)). The
Court continued,

The depositor takes the risk, in revealing his affairs to another, that the

information will be conveyed by that person to the Government. This

Court has held repeatedly that the Fourth Amendment does not prohibit

the obtaining of information revealed to a third party and conveyed by

him to Government authorities, even if the information is revealed on

the assumption that it will be used only for a limited purpose and the

confidence placed in the third party will not be betrayed.

Id. (internal citations removed).

In Smith v. Maryland, 442 U.S. 735, 737 (1979), a woman reported she was
robbed by a man driving a 1975 Monte Carlo. After the robbery, the woman began

receiving threatening phone calls from a man identifying himself as the robber. Jd.
at 737. Police later spotted a man driving a 1975 Monte Carlo matching the robber’s
description. Using the vehicle’s license plate, the police learned it was registered to
the defendant, Smith. The next day, without a warrant or court order, officers
installed a pen register at a telephone company to record numbers dialed from
Smith’s home. Jd. That day, a call was placed to the victim. Jd. On the basis of
this and other evidence, officers received a search warrant for Smith’s residence and
ultimately arrested Smith for the robbery. Smith attempted to suppress evidence
obtained from the pen register, and the issue reached the Supreme Court. Jd.

The Supreme Court distinguished Smith from Katz, a case where the Court
held unconstitutional the Government’s warrantless use of a listening device to
record a suspect’s conversation in a phone booth. Jd. at 741; Katz, 389 U.S. at 353.
Smith differed because unlike the listening device employed in Katz, “pen registers
do not acquire the contents of communications.” Smith, 442 U.S. at 741 (emphasis
in original). Instead, pen registers only disclosed phone numbers that were dialed.
Id. “Neither the purport of any communication between the caller and the recipient
of the call, their identities, nor whether the call was even completed is disclosed by
pen registers.” Jd. (quoting United States v. New York Tel. Co., 434 U.S. 159, 167
(1977)). So, the Supreme Court rejected Smith’s claim and determined telephone
users have no subjective expectation of privacy in the numbers they dial because

| they know telephone companies record the numbers. Id. at 743. Moreover, such an
expectation of privacy would be unreasonable: “This Court consistently has held that
_ aperson has no legitimate expectation of privacy in information he voluntarily turns
over to third parties.” Jd. at 743-44. In other words, when Smith “voluntarily
conveyed numerical information to the telephone company and ‘exposed’ that
information to its equipment in the ordinary course of business,” he “assumed the
risk that the company would reveal to police the numbers he dialed.” Jd. at 744.
More recently, the Ninth Circuit affirmed a case with similar facts to
Escobedo’s in United States v. Cormier, 220 F.3d 1103 (9™ Cir. 2000). There, a
detective went to a motel located in a traditionally high-crime area to obtain the
motel’s guest registration records. After the motel voluntarily turned over the
records, the detective ran a criminal record check on several guests, including
Cormier. The check revealed Cormier had an extensive criminal history and was
registered as a sex offender. A second detective then conducted a “knock and talk”
interview with Cormier in his motel room that eventually led the detective to
‘discover Cormier unlawfully possessed a firearm. Jd. at 1106. The Ninth Circuit
affirmed the first detective’s examination of the motel’s guest registry, even though
the first detective had not been investigating Cormier before seeing his name in the
records. Id. at 1108. Looking to Miller for guidance, the Circuit found the third
party—the motel—had turned over the guest registry voluntarily and the records

only contained Cormier’s name and room number. Jd. Therefore, the Circuit held

7
Cormier did not have a reasonable expectation of privacy in the registration records.
Td.

But Miller, Smith, and Cormier are not without their limits, and giving
information to third parties does not always grant the Government unfettered access
to it. The Supreme Court recently drew the line when cell phone location
information is involved. Carpenter v. U.S., 138 S. Ct. 2206, 2216 (2018). Although
a cell phone user may give location data to a wireless carrier when using the carrier’s
service, the location information is “detailed, encyclopedic, and effortlessly
compiled.” Jd. at 2216. In such circumstances, the Court declined to extend Smith
and Miller:

Given the unique nature of cell phone location records, the fact that the

information is held by a third party does not by itself overcome the

user’s claim to Fourth Amendment protection. Whether the

Government employs its own surveillance technology as in Jones! or

leverages the technology of a wireless carrier, we hold that an

individual maintains a legitimate expectation of privacy in the record

of his physical movements as captured through [cell-site location

information]. The location information obtained from Carpenter's

wireless carriers was the product of a search.
Id. at 2217.

The above cases illustrate how Escobedo did not have an expectation of

privacy in the non-content information he turned over to Western Union and RIA

 

! United States v. Jones, 565 U.S. 400 (2012): long-term GPS monitoring of a vehicle impinges
on expectations of privacy, regardless whether those movements are disclosed to the public
at-large.

8
Financial. Escobedo provided information to Western Union and RIA Financial to
transfer funds from Billings, Montana, to McAllen, Texas. Both companies sent
data regarding the transactions to TRAC. Law enforcement did not require a
warrant before inspecting the TRAC data. This is because Escobedo “voluntarily
conveyed” his transactional information to the money services companies and
““ exposed’ that information to [their] equipment in the ordinary course of business.”
Smith, 422 U.S. at 744. Therefore, Escobedo “assumed the risk that the
company|ies] would reveal to police” the information he provided. Jd. Whether the
third parties gave law enforcement the information voluntarily or pursuant to a
subpoena is irrelevant: Escobedo lost any expectation of privacy he had in the
information when he voluntarily conveyed it to Western Union and RIA Financial.
First, the data does not contain the contents of any communications. ©
Escobedo argues the information “goes beyond non-content information provided to
a third party.” (Doc. 27 at 3.) But Smith distinguished a pen registry, which records
only phone numbers (non-content information), from the listening device in Katz,
which allowed the Government to listen to and record the ‘contents of a
communication. Smith 442 U.S. at 741. Escobedo voluntarily conveyed information
identifying himself, the name and location of his recipient, and the amount sent to
both Western Union and RIA Financial. The information did not contain the content

of any communication Escobedo had with his intended recipients. Escobedo
assumed the risk that both companies would provide such non-content information
to law enforcement through the TRAC system.

Second, Cormier establishes law enforcement may begin an investigation into
criminal activity by examining third party information, even if officers do not have
a particular target or suspect in mind when examining it. Cormier, 220 F.3d at 1107—
08. The motel registration records in Cormier informed officers of each guest’s
name, room number, and the fact that the guest was residing at the motel. Jd. Before
examining the motel records, the only. suspicion officers had was that the motel was

‘in a high-crime area. Jd. at 1106. The money transfer information at issue here
allowed officers to identify Escobedo, the name and location of his recipient, and
the fact that Escobedo was sending large sums of money to McAllen, Texas. Before
examining the TRAC records, the only suspicion officers had was that large money
transfers sent to border states could indicate narcotics trafficking. However, like the
defendant in Cormier, Escobedo had no reasonable expectation of privacy in the
records after he voluntarily conveyed the information to third parties.

Third, Carpenter is useful to illustrate the limitations of Miller and Smith.
Carpenter shows there is a point where a third party can have such “detailed,
encyclopedic, and effortlessly compiled” information about an individual that
Government access to the information constitutes a search under the Fourth

Amendment. Carpenter, 138 S. Ct. at2216—17. This applies to detailed information

10
about an individual’s location and movements: “Given the unique nature of cell
phone location records, the fact that the information is held by a third party does not
by itself overcome the user’s claim to Fourth Amendment protection.” Jd. at 2217.
Escobedo’s money transfer information, however, does not rise to the level of the
detailed, encyclopedic, and effortlessly compiled location information in Carpenter.
The Western Union records gave the Government information about six money
transfers Escobedo sent to McAllen, Texas. Even if the information contained
identifying information about Escobedo, the location he sent the money, the name
of its recipient, and the amount transferred, the data did not paint a precise picture
of Escobedo’s movements over a given time like the cell phone location information
from Carpenter.

Finally, Escobedo briefly mentions the Right to Financial Privacy Act of 1978
in his brief. Escobedo correctly points out the Act, which was Congress’s response
to Miller, prohibits financial institutions from providing the Government with
financial information without certain express authorizations. 12 U.S.C. §§ 3401-
22. However, even if the Act applied here, there is no right to suppress evidence
under it. Remedies for violations are only civil in nature. United States v. Frazin,

780 F.2d 1461, 1464 (9th Cir. 1986).

11
Ill. Conclusion

The Government’s use of the TRAC system to find and monitor Escobedo’s
transactions is permissible under the Fourth Amendment. The information Western
Union and RIA Financial provided to the TRAC system did not contain the content
of Escobedo’s conversations or communications. It was permissible for law
enforcement to initiate an investigation by examining the records, even if officers
did not have a target or suspect in mind before reviewing them. Finally, the
information about Escobedo’s six money transfers did not contain precise details
about his movements like cell service location information would, nor was it
detailed, encyclopedic, and effortlessly compiled. Accordingly,
IT IS HEREBY ORDERED Escobedo’s Motion to Suppress Evidence (Doc. 21)

is DENIED.

Dated this wee ¢ tay of eee fe

SUSAN P. WATTERS
United States District Court Judge

12
